         Case 2:19-cv-00043-CDJ Document 34 Filed 09/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEITH GANT                                      :
          Plaintiff,

          v.                                    :           CIVIL ACTION
                                                            NO. 19-0043
WARDEN SEAN MARLER;
MRS. KNOX; MR. JAMISON;                         :
MICHAEL CARROLL; and
MARISSA NASH
           Defendants.                          :


                                            ORDER


       AND NOW, this 28th day of September 2020, upon consideration of: Defendants’ Motion

to Dismiss (ECF No. 24); Plaintiff’s Response thereto (ECF No. 26); and, Defendants’ Reply

(ECF No. 31), it is hereby ORDERED that said Motion is GRANTED in PART and DENIED in

PART, in accordance with this Court’s accompanying Memorandum.

       It is further ORDERED that Defendants shall file their Answer to the remaining portions

of Plaintiff’s Complaint within twenty-one (21) days of this Order.

                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II   J.
